DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 & 13-16 objected to because of the following informalities:  Claim 1 recites at least three first/second cylindrical tubes, and at least three solenoid valves however upon what is believed to be subsequent references to said limitations they are merely recited to as the first/second cylindrical tubes or the solenoid valves instead of the “the at least three…” Applicant is reminded to utilize consistent nomenclature throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear because it states “at least three solenoid valves… second cylindrical tubes” which makes it ambiguous as to whether the claimed configuration is all 3 solenoid valves 
Claims 4 & 6 recites the limitation "the first cylindrical tube closest to the inlet" in line 2 and “the first cylindrical tube farthest from the inlet” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Namely, a first cylindrical tube closest or farthest from the inlet has not been recited previously nor is such a feature inherently always present. 
The remaining claims are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, & 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) in view of Gute (US3730217A).
Regarding claim 1, Hornby discloses a fluid apparatus (see Figs.2 & 10) comprising: a first manifold section (Fig.2 ref 64) including a straight pipe (Fig.2 ref 68) defining an axis, an inlet fluidly connected to the pipe (Fig.2 ref 62) and in line with the axis with at least three first cylindrical tubes fluidly connected to and elongated from the pipe (see Fig.9 refs 66); a second manifold section (Fig.2 ref 72) fixed relative to the first manifold section and including at least three cylindrical tubes (see Fig.7 portions housing refs 72A) each aligned with a respective one of the first cylindrical tubes; and at least three solenoid valves that are fitted into the first and second manifold sections (see Fig.2). Although the solenoid valves appear to be press-fit (see Fig.9 ref 66 also [0037] stating O-ring fitment) into the respective tube portions (Hornby [0030 & 0034]), Modified Hornby does not explicitly state that the solenoid valves are press fit into each of the cylindrical tubes. However press-fitting of valve elements is known in the art as evidenced by Gute.
Gute discloses a check valve for use in automobile wash systems (Col.1 lines 4-7 & Col.2 lines 27-31), wherein the valve is provided with a groove and rib join to each other to provide a snap fitting (synonymous with press fit) in order to hold the valve and provide a good seal (Col.4 lines 53-60). Gute and Hornby are related by the use of valves in vehicle systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the solenoid valves of Modified Hornby such that they are press fit into each cylindrical tube portion of each manifold section in order to allow to hold the valves and provide a good seal (Gute Col.4 lines 53-60). Further, it is in the purview of one of ordinary skill in the art to utilize a known connection means when one is not explicitly stated.

As to claim 3, Modified Hornby teaches the apparatus of claim 1, wherein the controller actuates the first valve independently of the second and third valves (Hornby [0027]).
As to claim 5, Modified Hornby teaches the apparatus of claim 1, wherein the pipe has a circular cross section defining an internal diameter (see Hornby Fig.2 showing ref 60 is circular and thus has a circular cross section).
As to claim 7, Modified Hornby teaches the fluid apparatus of claim 1, wherein the cross sectional areas of the first cylindrical tubes are substantially equal to each other (see Hornby Fig.2 showing each of the tubes are similar to each other).
As to claim 8, Modified Hornby teaches the fluid apparatus of claim 1, wherein each of a respective pairing of one of the first and second and second cylindrical tubes define a common axis (see Hornby Fig.6)
As to claim 13, Modified Hornby teaches the fluid apparatus of claim 1, wherein the first cylindrical tubes are elongated parallel to each other and transversely from the pipe (see Hornby Fig.2).
As to claim 14, Modified Hornby teaches the fluid apparatus of claim 1, wherein the first cylindrical tubes are arranged in series along the pipe and equally spaced from each other (see Hornby Fig.2).
As to claim 15, Modified Hornby teaches the apparatus of claim 1, wherein the pipe is sealed at an end other than the first cylindrical tubes and the inlet (see Hornby Fig.6 end opposite the inlet sealed).

As to claim 17, Modified Hornby teaches the apparatus of claim 1, wherein the first manifold section is a single piece (Hornby Fig.9) and the second manifold is a single piece (Hornby Fig.7).
As to claim 18, Modified Hornby teaches the apparatus of claim 1, further comprising a pump fluidly connected to the inlet (Hornby [0024-0026]).

Claims 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) and Gute (US3730217A) as applied to claims 1 & 5 above, and further in view of Sakai (US20200180567A1), NPL1 (see attached NPL) or alternatively Mizuno (US20190061698A1).
As to claims 4 & 6, Modified Hornby teaches the apparatus of claims 1 & 5, but does not teach the diameter increasing in a direction farther from the inlet, however such a feature would have been obvious in light of fluid dynamic principles (see NPL1) and the teachings of Sakai. 
Sakai discloses an art related vehicle sensor cleaning apparatus (abstract), wherein it is known that different sensors are present at different locations on a vehicle (see Fig.15 also [0143]) and different sensors require different levels of cleanliness [0159, 0168, 0215]. Sakai also discloses that pressure loss in a pipe occurs due to pipe length and diameter [0217-0218]. To this extent, Sakai showcases a method of mitigating pressure loss due to such piping in Fig.15, wherein outlets for a branching portion (Fig.15 ref 1124) are less than the amount of items requiring cleaning (i.e. an outlet for multiple items is effectively combined and split at desired points in order to reduce pressure loss). 

Mizuno discloses a cleaning apparatus (abstract) for vehicle mounted cameras [0032], wherein it is known that increasing volume of a fluid increases cleaning potential [0038 & 0048]. One of ordinary skill in the art knows a simple way of increasing volume of a cylindrical pipe is by increasing its area (i.e. radius). Mizuno and Hornby are analogous in the art of vehicle mounted cleaning implements. Thus, one of ordinary skill in the art would have found it obvious to modify the radius of the pipe such that it increases in order to provide a larger volume for better cleaning/removal (Mizuno [0038 & 48]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) and Gute (US3730217A) as applied to claim 1 above, and further in view of Bruemmer (US6196754B1), Moosmann (US20040216258A1), and NPL2 (see attached NPL).
As to claims 9-10, Modified Hornby teaches the apparatus of claim 8, wherein the solenoid extends along the respective axis from a first end inside the first cylindrical tube to a second end inside a respective second cylindrical tube (see Hornby Fig.2). Modified Hornby does not explicitly teach the presence of elastomeric bushings in each first and second cylindrical 
It is well known that solenoids valves produce vibration during operation (see attached NPL2). Further, Bruemmer discloses a windshield wiper device for a vehicle (abstract) wherein it is well known to provide bushings between connectable components where vibration is present in order to prevent vibration and unexpected loosing of said elements (Col.4 lines 12-25). Although Bruemmer discloses that the bushing has elasticity (Col.4 lines 31-44), Bruemmer does not disclose the bushing being made of an elastomer. However rubber bushings are known in the art by Moosmann. Moosmann discloses a wiper device for a vehicle (see abstract), wherein bushings that absorb vibrational material are made of an elastomer [0032]. Bruemmer, Moosmann, and Hornby are related in the use of cleaning devices for vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the cylindrical tubes to incorporated elastomeric bushings in order to prevent loosening of elements by absorbing vibration (Bruemmer Col.4 lines 12-25 & Moosmann [0032]) produced by the solenoid valve. Further, a skilled artisan realizes that since the solenoid valve is located between two separate manifold parts (see Hornby Fig.2), bushing would be desired at both ends of the solenoid valve in order to prevent loosening from either manifold sections.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) and Gute (US3730217A) as applied to claim 1 above, and further in view of Yamamoto (US6367489B1), Kamakura (US5953158A), and evidentiary references NPL2 (see attached NPL) and Kraus (US20080022476A1).

Yamamoto discloses an apparatus for cleaning vehicle brakes (abstract) wherein a known construction for connecting two elements together is through the use of a bolt through aligned holes and through bushings (see Figs.5-6 refs 70, 72, 74, 76, & 80). A first section (Fig.5 ref 62) having a first bushing (Fig.5 ref 70) and a second section (Fig.5 ref 64) having a second bushing (Fig.5 ref 74), the first bushing spaced apart from the second section and the second bushing spaced apart from the first section (see Fig.6 also Col.3 lines 25-35). The connection configuration of Yamamoto allows for a fluid tight connection (Col.3 lines 25-35). Yamamoto and Hornby are analogous in the art of vehicle related cleaning implements. Yamamoto does not indicate that the bushings are made of elastomeric material, however rubber bushings are taught by Kamakura. Kamakura discloses a water droplet removing system for a vehicle (abstract) wherein a blower (Fig.11-12 ref 30) is mounted onto a vehicle via rubber bushings in order to suppress vibrations (Col.5 lines 55-65). Kamakura and Hornby are related in the art of vehicle cleaning systems and implements.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the connection configuration of the first and second manifold sections of Hornby to utilize bushings, as disclosed by Yamamoto, in order to provide a fluid tight seal (Yamamoto Col. 3 lines 25-35). Further, one of ordinary skill in the art would have found it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711